Citation Nr: 1719807	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  15-12 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision declined to reopen the previously-denied claim of entitlement to service connection for bilateral hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in January 2014 and a statement of the case (SOC) was issued in February 2015.  The Veteran submitted a VA Form 9 in April 2015.  

The Veteran was scheduled to appear at a Board hearing in April 2017.  However, the Veteran was deemed a no-show and to date the Veteran has not requested that the hearing be rescheduled.  The Board acknowledges that a November 2015 letter was returned as undeliverable.  However, all of the letters in the file have been addressed to the same address on file for the Veteran and he has not notified VA of any changes to his address.  The Board notes that ultimately it is the responsibility of the Veteran to notify VA of any changes of address or contact information.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (holding that "[i]n the normal course of events, it is the burden of the veteran to keep VA apprised of his whereabouts").   VA satisfied the duty to notify the Veteran when it mailed the hearing notification letters to the most current address of record.  As such, the Board finds that the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final decision issued in July 1989, the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss. 

2.  Evidence added to the record since the July 1989 denial is duplicative, cumulative, and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.
CONCLUSIONS OF LAW

1.  The July 1989 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the statements from the Veteran.  

The Board also notes that the Veteran's service treatment records are not associated in the claims file.  When the Veteran originally filed a claim for entitlement to service connection, the RO requested that he fill out and submit a NA Form 13055. The RO also notified the Veteran that he should submit any and all information pertaining to his service, to include: statements from service medical personnel who served with the Veteran, statements from fellow servicemen, employment physical examination or insurance examination within one year after discharge, medical evidence, letters written during service, pharmacy prescriptions within one year afterdischarge, and copies of any service medical records the Veteran had.  He did not respond.  Then, in November 2012, the RO requested service records from the National Archive and Records Administration and a negative reply was received.  The response indicated that the Veteran's entry date was verified but that nothing else was on file.  The response noted that the holdings showed few registry items for this time frame and that the reconstruction process requires complete information from point of entry to the unit separation center for a search of microfilm records.  Also in November 2012, the RO notified the Veteran that his service treatment records were fire-related.  The RO requested that the Veteran complete and return the NA Form 13055 so that the RO could request a thorough search for the Veteran's service treatment records.  The notice also requested that the Veteran complete and submit a NA Form 13075 so that the RO could verify the Veteran's service dates and character of discharge.  The Veteran was advised to submit copies of any discharge documents, military orders, or military award documents that he has in his possession.  Further, the notice included a request for evidence that showed when the disability began and evidence that would be considered new and material evidence for purposes of reopening the previously-denied claim.  The Veteran did not submit the requested forms or any of the other requested information.  Under these circumstances, the Board finds that VA has fulfilled its duty to attempt to obtain the Veteran's service treatment records, and that no further action in this regard is required.  

Further, the Veteran has been medically evaluated in conjunction with his claim of service connection for bilateral hearing loss in August 2013.  The Board notes that the VA examiner examined the Veteran's disability.  However, due to the lack of specific information required to reconstruct the Veteran's record, the examiner did not have the information required to properly consider the RO's inquiries.  An opinion could not be provided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally denied by a July 1989 rating decision.  The RO denied the claim because the Veteran had not returned forms that had been requested in September 1988, including an NA Form 13055.  The information was requested in order to allow the RO to make a determination in the Veteran's case because his service records were missing.  The Veteran did not respond.  The RO notified the Veteran of its decision, but he did not initiate an appeal of the rating decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2016).  As a result, the July 1989 rating decision became final.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran filed a new claim for entitlement to service connection for bilateral hearing loss in March 2012, and by an August 2013 rating decision, the RO essentially reopened the claim.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes VA treatment records showing that the Veteran has complained of and sought treatment for hearing loss.  During the August 2013 VA examination, the examiner diagnosed hearing loss.  The examiner indicated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation because there was limited information found in the medical records.  The Board notes that, in providing a VA audiological examination in August 2013, the RO implicitly reopened the previously-denied claim of entitlement to service connection.  That is, the RO, by obtaining a VA examination and opinion, made an implicit determination that the duty to assist had been triggered.  As noted above, this duty is only triggered when new evidence has been received that, when considered with the evidence already of record, raises a reasonable possibility of substantiating the claim.  Thus, by obtaining a VA opinion, the RO implicitly recognized that the new and material evidence had been received.  See Shade, 24 Vet. App. 110 (2010).  However, as discussed above, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record and it is now shown that the Veteran has a current disability of bilateral hearing loss.  However, the evidence does not raise a reasonable possibility of substantiating the claim; specifically, the evidence does not show that the Veteran's hearing loss is related to his period of service.  The findings of the August 2013 VA examination showed a hearing disability for VA purposes but the examiner could not relate the hearing loss to service.  In this regard, the Board notes that the Veteran has been given the opportunity on two separate occasions to provide the information necessary to attempt to recover his service medical records.  The Board notes that the Veteran has a duty to cooperate in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).   In this case, the information that would have been provided on a completed NA Form 13055 or NA Form 13075 would have been relevant to the claim and the RO has exhausted its options for obtaining the necessary information.  The concurring opinion in the Shade decision specifically noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty. Id.  at 123-24.  Here, even if the Board were to reopen the claim, the evidence of record is insufficient to establish service connection and insufficient to trigger the duty to assist when the old and new evidence is considered together.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened and the appeal is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


